Citation Nr: 1508504	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  13-04 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder not otherwise specified (NOS), and depressive disorder NOS. 


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The Veteran initially filed a claim to establish service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the diagnoses of record, the Board has expanded the claim to include all acquired psychiatric disabilities, and the issue has been recharacterized as stated on the title page.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for PTSD was last denied in a June 2010 rating decision; the Veteran did not perfect an appeal nor was any new and material evidence received within the appeal period.

3.  Evidence received since the final June 2010 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The June 2010 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence received since the final June 2010 rating decision is new and material; the criteria to reopen the claim for service connection for PTSD have been met.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2014).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The Court held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2014) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been received, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.  

In November 2003, the Veteran filed a claim to establish service connection for PTSD.  The claim was denied in a March 2004 rating decision, on the basis that there was no diagnosis of PTSD or evidence of an in-service stressor.  Although the Veteran was notified of this rating decision and his appellate rights, he did not timely perfect an appeal.  Additionally, new and material evidence in support of the claim was not received within the appeal period.  As such, the March 2004 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In July 2006, the AOJ recharacterized the Veteran's untimely substantive appeal as a petition to reopen his claim.  A February 2007 rating decision denied the Veteran's petition to reopen.  Although the Veteran was notified of this rating decision and his appellate rights, he did not file an appeal.  Additionally, new and material evidence in support of the claim was not received within the appeal period.  As such, the February 2007 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In June 2009, the Veteran filed a petition to reopen his claim.  An October 2009 rating decision denied the Veteran's petition to reopen.  New evidence was received during the appeal period and the claim was readjudicated in April 2010 and June 2010 rating decisions.  The June 2010 rating decision reopened the Veteran's claim, but denied it on the merits.  Although the Veteran was notified of this rating decision and his appellate rights, he did not perfect an appeal.  Additionally, new and material evidence in support of the claim was not received within the appeal period.  As such, the June 2010 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In November 2011, the Veteran filed a petition to reopen his claim.  A July 2012 rating decision reopened the Veteran's claim, but denied it on the merits.  The Veteran timely appealed.  Although the AOJ reopened the Veteran's claim, the Board is required to address the issue of new and material evidence in the first instance.  If the Board determines that new and material evidence has not been received, the adjudication of the claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is not binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

Evidence received since the last final July 2010 rating decision includes VA treatment records, a June 2012 VA examination report, and a March 2013 addendum opinion.  The evidence is new, in that it was not previously of record at the time of the June 2010 rating decision.  Furthermore, the evidence is material because it addresses whether the Veteran is diagnosed with PTSD.  As this evidence goes to the previously unestablished elements for service connection, a current disability, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  Therefore, the Veteran's claim of entitlement to service connection for PTSD is reopened.


ORDER

New and material evidence having been received; the claim of entitlement to service connection for PTSD is reopened.


REMAND

Having reopened the Veteran's claim, the Board finds that additional development is needed prior to adjudicating the claim.  In an August 2014 correspondence to the Board, the Veteran's representative asserted that the June 2012 VA examination report and March 2013 addendum, even taken in combination, were inadequate to adjudicate the Veteran's claim.  The Board agrees.  

The Veteran's representative correctly noted that in opining the Veteran did not meet the minimum symptom requirements in Criterion B and C, the examiner did not address symptoms noted in VA treatment records or explain why the Veteran's avoidance of crowds, excessive alcohol consumption, and recurrent dreams about Vietnam did not fulfill Criterion B and C.  

With regard to the other diagnoses of record, the Board finds that the VA opinions of record are inadequate to adjudicate the claim.  In opining that the Veteran's anxiety disorder NOS and depression disorder NOS were not likely caused by or related to his experiences in Vietnam, but were more closely linked to post-military stressors, the examiner's only explanation in support was that his opinion was based on his interview with the Veteran and the Veteran's wife.  That explanation is conclusory and does not provide sufficient detail to inform the Board of the examiner's essential rationale for his finding.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012) (holding that an examination or opinion is adequate when it sufficiently informs the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion).  Additionally, in rendering his negative etiological opinions, the examiner did not address the May 2010 and December 2006 statements from the Veteran's private physicians indicating that the Veteran's symptoms were probably related to his past trauma and military service in Vietnam.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records for the Veteran dated from February 2013 to present.  All attempts to obtain these records must be documented in the claims file

2.  Provide the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any updated health treatment for any mental health treatment, to include any treatment at Kentucky River Community Care, and from Dr. Michael Raichel, D.O., and form Julia Statia L.C.S.W.  If a release is obtained, make reasonable efforts to obtain all identified records.  

Two (2) attempts must be made to obtain any private records identified, unless the first attempt demonstrates that a second attempt would be futile.  If a negative response is received from any treatment provider, or if no response is received, the claims file should be properly documented in this regard and the Veteran should be informed.

3.  Provide the Veteran a VA examination to determine the nature and etiology of any diagnosed psychiatric disorder.  After reviewing the claims file and examining the Veteran, the examiner should provide an opinion as to the following:

a.  Identify any acquired psychiatric disorder;

If the Veteran does not meet the criteria for a diagnosis of PTSD due to an in-service stressor, the examiner should explain why, addressing each criterion with specificity.  If PTSD is diagnosed, the examiner must identify what stressor or stressors led to the PTSD.

b.  State whether it is at least as likely as not (i.e., 50 percent probability or higher) that any identified psychiatric disorder had its onset in active service or is otherwise causally or etiologically related to active service.

In rendering the above requested opinions, the examiner should address the lay statements by the Veteran and his wife and reconcile all opinions with the May 2010 statement by Geraldine White, Ph.D. and Sarah Cog Ph.D. and the December 2006 statements by Dr. Michael Raichel, D.O., and Julia Statia, L.C.S.W. 

4.  Finally, readjudicate the appeal.  If the benefit sought is not granted in full, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period for response.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


